Exhibit News Release Vectren Corporation One Vectren Square Evansville, IN47708 FOR IMMEDIATE RELEASE January 8, 2009 Contact:Media – Chase Kelley, (812) 491-4128 or kckelley@vectren.com Investor Relations – Steve Schein, (812) 491-4209 or sschein@vectren.com Vectren Energy Delivery of Ohio new base rate approved; expanded energy efficiency programs, improved rate design to be implemented Dayton, Ohio – Vectren Corporation (NYSE: VVC) announced that yesterday afternoon the Public Utilities Commission of Ohio (PUCO) approved a base rate increase for Vectren Energy Delivery of Ohio’s (Vectren) natural gas distribution business in 17 west central Ohio counties. The PUCO’s order provides for a $14.8 million increase in Vectren’s base distribution rates to cover the ongoing cost of operating, maintaining and expanding the approximate 5,200-mile distribution system used to serve more than 318,000 customers. The base rate adjustment will result in an approximate 3.8 percent increase, or less than $4 per month, to the average total bill for residential customers who heat their homes with natural gas. The increase is expected to go into effect on or before Feb. 1, following the filing of revised rate schedules, which must be approved by the PUCO. Terms of the order include: · a base rate increase of nearly $14.8 million; · an overall rate of return of 8.89 percent on a rate base of about $235 million; · an opportunity to recover costs associated with the accelerated replacement of cast iron and bare steel pipelines as well as certain service risers; · up to $5 million annually in customer conservation and energy efficiency programs; and, · the creation of a one-year pilot program, which will provide a $4 per month discount to the newly approved flat monthly charge for up to 5,000 customers who are at or below 175 percent of federal poverty guidelines and are not enrolled in the Percentage of Income Payment Plan (PIPP). Details on how the program will be administered and how customers can apply will be developed in cooperation with the PUCO staff. The energy efficiency programs will include rebate offerings on high-efficiency natural gas appliances, such as furnaces, water heaters and programmable thermostats for residential customers and similar offerings for small business owners. In addition, the company will continue its low-income weatherization program, Project TEEM (Teaching Energy Efficiency Measures), which provides free home weatherization services, such as the installation of a new furnace, water heater and insulation to help customers lower their natural gas bills. These programs will be monitored, reviewed and adapted as deemed appropriate through the oversight of an existing collaborative, which includes representatives of Vectren, the Ohio Consumers’ Counsel, the PUCO and the Ohio Partners for Affordable Energy. To ensure the alignment of the utility’s and its customers’ interests in continuing to reduce gas consumption, Vectren, as a result of this order, will implement a rate design that recovers most of its fixed distribution costs through a monthly “Customer Charge” rather than recover the majority of those costs based on customers’ usage. Examples of these fixed costs that do not fluctuate with usage include installation and maintenance of pipes and regulating equipment, meter reading and customer billing. As approved, for one year the monthly “Customer Charge” for a residential customer’s bill, which is a component of the “Distribution and Service Charges” line item, will increase from $7 to $13.37. After one year, the monthly delivery charge will change to $18.37, and the volumetric charge will be eliminated.
